DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments with respect to claim(s) 1-7 and 12-20 regarding amendments have been considered but are moot because the new ground of rejection regarding the amendments does not rely on any reference applied in the prior rejection of record.
Regarding the argument on pages 10-13 regarding a capacitor between and directly connecting a gate of the read transistor to the pair of transistors providing the update function for the RPU the capacitor directly connected to one edge source/drain region of one transistor in the pair of transistors opposite connecting  pair of source/drain region. 
Examiner clarifies to the applicant that the source/drain region is not clearly defined as drafted in the claim limitation. Particularly, the source/drain region seems to point to the connecting node between the P-MOS and N-MOS transistors. However, the claim limitations are devoid of such clarification. Examiner recommends clearly defining what the source/drain region entails.
Furthermore, examiner clarifies that a capacitor (see Fig 7, 21) between and directly connecting a gate of the read transistor (11) to the pair of transistors (see the pair of transistors in the annotated Figure 7, also see figure 7 depicting elements 31 ) … the capacitor (21) directly connected to one edge source/drain region of one transistor in the pair of transistors opposite connecting  pair of source/drain region (see annotated Figure 7, capacitor 21 is directly connected to source/drain region (A in the annotated figure below) of the pair transistors and therefore, the capacitor is connected to the transistors pair through a connection opposite to the drain/source region (B) in the annotated figure below). 
If the applicant wants the examiner to interpret the direct connection to be (annotated figure 7 (B)), as discussed above the source/drain region is not clearly defined as drafted in the claim limitation, therefore examiner can interpret the source/drain to be from the bottom connection source/drain or in-between. Therefore, Examiner recommends clearly defining what the source/drain region entails. Please see the annotated figure below and also the new ground of rejection with more details below.


    PNG
    media_image1.png
    1047
    1550
    media_image1.png
    Greyscale

Figure 7 (Annotated)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-7 and 12-20 are rejected under 35 USC 103 as being unpatentable over Varshavsky (US 2002/0030205 A1) in view of Zhan et al (US 10,366,687 B2).

semiconductor
With respect to claim 1, 
Varshavsky discloses A resistive processing unit (RPU) (see e.g. fig 7 and 10; also see ¶ 127: circuit of a learnable neuron device manufactured with the above mentioned neuron circuits) comprising: 
a pair of transistors directly connected in series through a connecting pair of source/drain regions for pair of transistors (see figure 6, depicting transistors 31 and 32 coupled in series, which are the same in the annotated Fig 7 below, where a pair of transistors are directly connected in series through a source/drain region (B) between the transistors, [figure 7 depicting element 32 from figure 6]) providing an update function for a weight of a training methodology to the RPU (see e.g. figs 7 and 10 and ¶ 133: if the output Y of the expectation truth table circuit 130 is 0 and the output y of the neuron circuit 110 is 1, the weights are too large, then the comparator 140 provides decrement signals for decreasing the weights by discharging the capacitors to the ground line so as to lower the voltage applied to the gate electrodes… [Provides an explanation how the update is happening in the neuron circuit by weight information of output (y)]), wherein the connecting pair of source/drain regions are in direct contact with one another to provide a series connection without any further circuitry at the series connection (see the annotated Fig 7 below, wherein the ); 
a read transistor (see Fig 7, 11) for reading said weight of the training methodology (see e.g. figs 7 and 10 and ¶ 133: if the output Y of the expectation truth table circuit 130 is 0 and the output y of the neuron circuit 110 is 1, the weights are too large, then the comparator 140 provides decrement signals for decreasing the weights by discharging the capacitors to the ground line so as to lower the voltage applied to the gate electrodes… [Provides an explanation how the update is happening in the neuron circuit by weight information of output (y)]) ; and a capacitor (see Fig 7, 21) between and directly connecting a gate of the read transistor (11) to the pair of transistors (see the pair of transistors in the annotated Figure 7) providing the update function for the RPU (see e.g. figs 7 and 10 and ¶ 133: if the output Y of the expectation truth table circuit 130 is 0 and the output y of the neuron circuit 110 is 1, the weights are too large, then the comparator 140 provides decrement signals for decreasing the weights by discharging the capacitors to the ground line so as to lower the voltage applied to the gate electrodes… [Provides an explanation how the update is happening in the neuron circuit by weight information of output (y)]), the capacitor (21) directly connected to one edge source/drain region of one transistor in the pair of transistors opposite connecting  pair of source/drain region (see annotated Figure 7, capacitor 21 is directly connected to source/drain region (A in the annotated figure below) of the pair transistors and therefore, the capacitor is connected to the transistors pair through a connection opposite to the drain/source region (B) in the annotated figure below), wherein the capacitor (21) stores said weight of training methodology for the RPU (see e.g. fig 10 and ¶ 29 diagram showing a learnable neuron device of the invention).

    PNG
    media_image1.png
    1047
    1550
    media_image1.png
    Greyscale

Figure 7 (Annotated)

Varchavsky teaches in ¶ 42, “wherein the first n-channel MIS transistor adjusts an effective .beta.-value of the transistor set according to the voltage applied on the gate electrode of the first n-channel MIS transistor and the second n-channel MIS transistor switches the transistor set by applying an input signal on the gate electrode of the first MIS transistor”, also see ¶ 55, “the gate electrode of the field-effect transistor and a switching element for controlling an electric current charging or discharging the voltage holding element, wherein the switching element is opened or closed according  the RPU including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network.
	Zhan teaches the RPU including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network (see Col. 7, Lines 42-65, “the context-dependent HMM may have thousands of output states (e.g., 8,000-12,000 output states). Accordingly, in some embodiments, the output layer of a trained neural network acoustic model (e.g., output layer 210 of DNN acoustic model 200) has thousands of nodes (e.g., 8,000-12,000 nodes)”, wherein the more state there is the more efficient and therefor the range (e.g., 8,000-12,000 output states) corresponds to including greater than 1000 resistance states in increments). 
Both Varchavsky and Zhan pertain to the problem of adapting a trained neural network, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Varchavsky and Zhan to including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network. The motivation for doing so would be to “adapt an acoustic model to a speaker and using 1 large range number of states in the 

With respect to claim 2,
Varchavsky and Yamashita teaches resistive processing unit claim 1, 
 Varshavsky further teaches wherein at least one of the read transistor and the pair of transistors that are connected in series are metal oxide semiconductor field effect transistors (see e.g. ¶ 55: the gate electrode of the field-effect transistor also see e.g. ¶ 80: where In and Ip are the drain currents flowing through the n- and p-channel MOS transistors respectively, also see figure 1 and ¶ 59 and 73).

With respect to claim 3,
Varchavsky and Yamashita teaches resistive processing unit claim 1, 
 Varshavsky further teaches wherein the RPU processing unit operates in a subthreshold regime (see e.g. ¶ 99 FIG. 7 shows a threshold circuit, or a neuron circuit, having n learnable synapse elements.).

With respect to claim 4,
Varchavsky and Yamashita teaches resistive processing unit claim 1, 
 Varshavsky further teaches wherein the RPU unit switch up … states (see ¶ 42, “wherein the first n-channel MIS transistor adjusts an effective .beta.-value of the transistor set according to the voltage applied on the gate electrode of the first n-channel MIS transistor and the second n-channel MIS transistor switches the transistor ). 
Zhan teaches the RPU including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network (see Col. 7, Lines 42-65, “the context-dependent HMM may have thousands of output states (e.g., 8,000-12,000 output states). Accordingly, in some embodiments, the output layer of a trained neural network acoustic model (e.g., output layer 210 of DNN acoustic model 200) has thousands of nodes (e.g., 8,000-12,000 nodes)”, wherein the more state there is the more efficient and therefor the range (e.g., 8,000-12,000 output states) corresponds to including greater than 1000 resistance states in increments). 
The motivation utilized in the combination of claim 1, applies equally as well to claim 4.

With respect to claim 5,
Varchavsky and Yamashita teaches resistive processing unit claim 1, 
 Varshavsky further teaches wherein the capacitor comprises a node dielectric separating two electrodes (see e.g. FIG. 7: capacitor 21 shows separating two electrodes)YOR920160237US1 (163-1275) Page 26 of 31 

With respect to claim 6,
Varchavsky and Yamashita teaches resistive processing unit claim 1, 
 Varshavsky further teaches wherein the pair of transistors for providing the update function comprises: a first field effect transistor (FET) having a first source/drain region connected to a positive supply voltage (Vdd) (see e.g. FIG. 1 and also see e.g. ¶ 79-80: where In and Ip are the drain currents flowing through the n- and p-channel MOS transistors respectively)YOR920160237US1 (163-1275) Page 26 of 31, and a first gate structure connected to a first end of an update line (see e.g. FIG. 7: where first gate is connected to the increment signal); 
and a second field effect transistor (FET) having a first source/drain region for the second transistor connected to a second source/drain region of the first field effect transistor (FET) (see e.g. FIG. 1 and also see e.g. ¶ 79-80: where In and Ip are the drain currents flowing through the n- and p-channel MOS transistors respectively) a second gate connected to a second end of the update line (see e.g. FIG. 7: where second gate is connected to the decrement signal), wherein the second source/drain region of the second field effect transistor (FET) is connected to the capacitor (see e.g. FIG. 7, wherein capacitor element 21 is connected to the source/drain of the second FET)YOR920160237US1 (163-1275) Page 26 of 31 .
 
With respect to claim 7,
Varchavsky and Yamashita teaches resistive processing unit claim 6, 
wherein the capacitor is present between the gate structure of the read transistor and a second source/drain region of the second field effect transistor (FET) of the pair of transistors for providing the update function (see e.g. FIG. 7, wherein capacitor element 21 is connected to the source/drain of the second FET, also both transistors are connected to the increment and decrement signals)YOR920160237US1 (163-1275) Page 26 of 31 .

With respect to claim 12,
Varshavsky discloses a method of storing weight of training in a resistive processing unit (RPU) of artificial neural network (see abstract and e.g. ¶ 4) comprising: 
providing a capacitor (see e.g. Fig. 7, 21) for storing a weight of training (see e.g. ¶ 95 which shows that the capacitor 21 stores a weight of training) for resistive crosspoint circuit elements (see e.g. fig 7: The dotted line of the cell in figure 7(element 10) is the crosspoint of the RPU) for an artificial neural network (see e.g. ¶ 4 which shows that this is done for an artificial neural network); 
YOR920160237US1 (163-1275) Page 28 of 31connecting a first pair of transistors to the capacitor for updating the weight of training stored on the capacitor (see e.g. fig 10 and ¶ 133: if the output Y of the expectation truth table circuit 130 is 0 and the output y of the neuron circuit 110 is 1, the weights are too large, then the comparator 140 provides decrement signals for decreasing the weights by discharging the capacitors to the ground line so as to lower the voltage applied to the gate electrodes… [Provides an explanation how the update is happening in the neuron circuit by weight information of output (y)]), wherein the pair of transistors are directly connected in series through a connecting pair of  source/drain regions at a series connection without any further circuitry at the series connection (see the annotated Fig 7 below, where a pair of transistors are directly connected in series through a source/drain region (B) between the transistors), 
wherein an edge source/drain region is present for one transistor of the first pair of transistors that is opposing the connecting pair of source/drain regions for the first pair of transistors (see the annotated Fig 7 below, wherein the source/drain region (B) for each of the pair of transistors are in direct contact. The two transistors are in fact in direct contact because there is no intervening element in between them.);
 and providing at least one read transistor having a gate structure connected to the capacitor for reading the weight of training that is stored on the capacitor (see e.g. fig 7 element 21: capacitor 21 is connected to the gate of the read transistor 11), the capacitor (21) directly connected to the edge source/drain region (see annotated Figure 7, capacitor 21 is directly connected to source/drain region (A in the annotated figure below) of the pair transistors and therefore, the capacitor is connected to the transistors pair through a connection opposite to the drain/source region), the capacitor between and directly connecting the gate structure of the read transistor to the pair of transistors (B in the annotated figure below also see the pair of transistors in the annotated Figure 7).

    PNG
    media_image1.png
    1047
    1550
    media_image1.png
    Greyscale

Varchavsky teaches in ¶ 42, “wherein the first n-channel MIS transistor adjusts an effective .beta.-value of the transistor set according to the voltage applied on the gate electrode of the first n-channel MIS transistor and the second n-channel MIS transistor switches the transistor set by applying an input signal on the gate electrode of the first MIS transistor”, also see ¶ 55, “the gate electrode of the field-effect transistor and a switching element for controlling an electric current charging or discharging the voltage holding element, wherein the switching element is opened or closed according to the input signal.”, also ¶ 92-93, 95, 97, 134 and 137 teach “where t is continuation time of an input set in learning. In this case, the output of the threshold element correctly switches in every cycle of the learning and switches off the signal increment or decrement”, therefore  Varchavsky teaches including resistance state for machine learning using neural network because the resistance is inherited from the transistors  the RPU including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network.
	Zhan teaches the RPU including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network (see Col. 7, Lines 42-65, “the context-dependent HMM may have thousands of output states (e.g., 8,000-12,000 output states). Accordingly, in some embodiments, the output layer of a trained neural network acoustic model (e.g., output layer 210 of DNN acoustic model 200) has thousands of nodes (e.g., 8,000-12,000 nodes)”, wherein the more state there is the more efficient and therefor the range (e.g., 8,000-12,000 output states) corresponds to including greater than 1000 resistance states in increments). 
Both Varchavsky and Zhan pertain to the problem of adapting a trained neural network, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Varchavsky and Zhan to including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network. The motivation for doing so would be to “adapt an acoustic model to a speaker and using 1 large range number of states in the MM associated with the utterances”, which would make it more efficient (see Col. 1 line 48-56).

With respect to claim 13,
Varchavsky and Yamashita teaches the method of claim 12,
 wherein updating the weight of training stored on the capacitor comprises charging or discharging the capacitor through the first pair of transistors (see e.g. ¶ 93 the resistor 22 is an element for determining a time constant in charging and discharging the capacitor 21).

With respect to claim 14,
Varchavsky and Yamashita teaches the method of claim 12,
Varshavsky further teaches wherein the at least one read transistor reads weight of training through a channel resistance of the at least one read transistor (see e.g. ¶ 92: A capacitor 21 is connected between the ground line 3 and the gate electrode 13 of the first n-channel MOS transistor 11 of the synapse element).

With respect to claim 15,
Varchavsky and Yamashita teaches the method of claim 12,
Varshavsky further teaches wherein the channel resistance of the at least one read transistor is modulated by the charge stored on the capacitor consistent with the weight of training being stored (see Fig. 11 which shows the learning training and the modulation of charged capacitor; Note- when the capacitor is charged as shown in Fig. 7 the read transistor is modulated). 

With respect to claim 16,
Varchavsky and Yamashita teaches the method of claim 15,
wherein the first pair of transistors and the at least one read transistor are operated in a subthreshold regime (see e.g. ¶ 99 FIG. 7 shows a threshold circuit, or a neuron circuit, having n learnable synapse elements). 

With respect to claim 17,
Varchavsky and Yamashita teaches the method of claim 12,
Varshavsky further teaches wherein the at least one read transistor comprises a pair of transistors for reading the weight of the training methodology by differential weight reading (see e.g. ¶ 95: transistor 31 is driven by a control signal having the ground potential so as to charge the capacitor 21 ….  The potential of the capacitor 21 adjusts the effective .beta.-value so that the weight of synapse element may be adjusted). 

With respect to claim 18,
Varchavsky and Yamashita teaches the method of claim 12,
Varshavsky further teaches wherein the first pair of transistors to the capacitor are metal oxide semiconductor field effect transistors (see e.g. ¶ 55: the gate electrode of the field-effect transistor also see e.g. ¶ 80: where In and Ip are the drain currents flowing through the n- and p-channel MOS transistors respectively, also see figure 1 and ¶ 59 and 73).

With respect to claim 19,
Varchavsky and Yamashita teaches the method of claim 12,
wherein the at least one read transistor is a metal oxide semiconductor field effect transistor (see e.g. ¶ 55: the gate electrode of the field-effect transistor also see e.g. ¶ 80: where In and Ip are the drain currents flowing through the n- and p-channel MOS transistors respectively, also see figure 1 and ¶ 59 and 73).

With respect to claim 20,
Varchavsky and Yamashita teaches the method of claim 12,
Varshavsky further teaches wherein the RPU unit switch up … states (see ¶ 42, “wherein the first n-channel MIS transistor adjusts an effective .beta.-value of the transistor set according to the voltage applied on the gate electrode of the first n-channel MIS transistor and the second n-channel MIS transistor switches the transistor set by applying an input signal on the gate electrode of the first MIS transistor”, also see ¶ 55, “the gate electrode of the field-effect transistor and a switching element for controlling an electric current charging or discharging the voltage holding element, wherein the switching element is opened or closed according to the input signal.”, also ¶ 92-93, 95, 97, 134 and 137 teach “where t is continuation time of an input set in learning. In this case, the output of the threshold element correctly switches in every cycle of the learning and switches off the signal increment or decrement”). 
Zhan teaches the RPU including greater than 1000 resistance states in increments assignable for machine learning using an artificial neural network (see Col. 7, Lines 42-65, “the context-dependent HMM may have thousands of output states (e.g., 8,000-12,000 output states). Accordingly, in some embodiments, the output layer ). 
The motivation utilized in the combination of claim 1, applies equally as well to claim 12.

				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129